Exhibit Sunwin International Neutraceuticals, Inc. Subsidiaries of the Registrant Name Country of Incorporation 1. Sunwin Tech Group, Inc., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. USA - Florida 2. Qufu Natural Green Engineering Co., Ltd., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. China 3. Shengya Veterinary Medicine Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China 4. Shengyuan Herb Extraction Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China 5. Qufu Chinese Medicine Factory , a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China 6. Sunwin Stevia International Corp., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc., which was converted to Sunwin USA, LLC a Delaware limited liability company. USA – Florida 7. Sunwin USA, LLC., a 55% owned subsidiary of Sunwin International Neutraceuticals, Inc. USA - Delaware 8. Sunwin (Canada) Pharmaceutical Ltd., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. Canada 9. Qufu Shengwang Stevia Biology and Science Co., Ltd., a 60% subsidiary of Qufu Natural Green Engineering Co., Ltd. China 10. Qufu Shengren Pharmaceutical Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China
